THE THIRTEENTH COURT OF APPEALS

                                    13-15-00081-CV


                               Juan Gabriel Espronceda
                                          v.
                             Sylvia Sue Handy Espronceda


                                  On appeal from the
                  County Court at Law No 2 of Hidalgo County, Texas
                            Trial Cause No. F-0300-13-2


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED AND RENDERED IN PART. Costs of the appeal are adjudged

50% against appellant and 50% against appellee.

      We further order this decision certified below for observance.

June 9, 2016